On the former review of the record in this cause (see Kenan v. Black, 146 Fla. 503, 1 Sou. [2nd] 610.) I was of the opinion that the record failed to disclose actionable negligence on the part of defendant. See Florida East Coast Ry. Co. v. Davis,96 Fla. 171, 117 So. 842. *Page 213 
After consideration of the record as it now appears here, I find the same infirmity and lack of showing of actionable negligence and am, therefore, of the opinion that the judgment should be reversed.
BROWN, C. J., concurs.